Exhibit 10.2(a)
 
FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE CENTURYTEL, INC.
1983 RESTRICTED STOCK PLAN
(2009 Grants to non-Section 16 Officers)
 
This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
April 7, 2009, by and between CenturyTel, Inc. (“CenturyTel”) and
________________ (“Award Recipient”).
 
WHEREAS, CenturyTel maintains the 1983 Restricted Stock Plan, as it may be
amended from time to time (the “Plan”), under which the Compensation Committee
(the “Committee”) of the Board of Directors of CenturyTel (the “Board”) may,
directly or indirectly, among other things, grant restricted shares of
CenturyTel’s common stock, $1.00 par value per share (the “Common Stock”), to
key employees of CenturyTel or its subsidiaries (collectively, the “Company”),
subject to such terms, conditions, or restrictions as it may deem appropriate;
and
 
WHEREAS, the chief executive officer of CenturyTel, acting pursuant to powers
delegated to him by the Committee under Section 4 of the Plan, has awarded to
the Award Recipient restricted shares of Common Stock on the terms and
conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
 


1.
AWARD OF SHARES


Upon the terms and conditions of the Plan and this Agreement, CenturyTel as of
the date of this Agreement (the “Grant Date”) hereby awards to the Award
Recipient ________ restricted shares of Common Stock (“Restricted Stock”) that
vest, subject to Sections 2, 3 and 4 hereof, in installments as follows:
 
Scheduled Vesting Date
Number of Shares of Restricted Stock
April 7, 2010
 
April 7, 2011
 
April 7, 2012
     

 
2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK
 
2.1           In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated or otherwise encumbered prior to
vesting.  Subject to the restrictions on transfer provided in this Section 2.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyTel with respect to the Restricted Stock, including the right to vote the
shares and receive all dividends and other distributions declared thereon.


2.2           If the shares of Restricted Stock have not already vested in
accordance with Section 1 above, then, except to the extent otherwise provided
in the special accelerated vesting schedule set forth in Section 2.2(c), all of
the shares of Restricted Stock shall vest and all restrictions set forth in
Section 2.1 shall lapse on the earlier of:


(a)           the date on which the employment of the Award Recipient terminates
as a result of (i) death, (ii) disability within the meaning of Section 22(e)(3)
of the Internal Revenue Code, (iii) retirement of the Award Recipient on or
after attaining the age of 55 with at least ten years of prior service with the
Company, but only if such vesting and lapsing of restrictions is specifically
approved by the chief executive officer of CenturyTel or his designee, or (iv)
the termination of the Award Recipient’s employment by the Company, but only if
such vesting and lapsing of restrictions is specifically approved by the chief
executive officer of CenturyTel or his designee (or is otherwise authorized
under Section 2.2(c));


(b)           the occurrence of a Change of Control of CenturyTel, as described
in Section 9 of the Plan; provided, however, that, notwithstanding anything in
this Agreement and the Plan to the contrary, (i) neither the execution,
delivery, approval or performance of the Merger Agreement dated as of
October 26, 2008, among Embarq Corporation, CenturyTel and Cajun Acquisition
Company (the “Merger Agreement”), nor the consummation of the merger of Cajun
Acquisition Company into Embarq Corporation (the “Merger”) or any other
transaction contemplated thereunder, shall be deemed to constitute a Change of
Control of CenturyTel and (ii) the shares of Restricted Stock will not vest
solely as a result of the consummation of the Merger or any other transaction
contemplated by the Merger Agreement (including as a result of the execution of
the Merger Agreement or the approval of the Merger Agreement by the Board of
Directors of CenturyTel); or


(c)           the date on which, following the consummation of the Merger, the
Award Recipient (i) is terminated by the Company without Cause (as defined
below) or (ii) resigns from the Company with Good Reason (as defined below), in
either of which cases, as of the last day of employment (the “Termination
Date”), the following number of shares of Restricted Stock shall accelerate
under the following special accelerated vesting schedule:


 
 

 
            
                                 Termination Date          
                                     
        Number of Shares
             Accelerated               
        If the Termination Date is
        less than 180 days after the
        Grant Date, then
..................................................................................................
 
    
 
          50% of the shares shall accelerate.
                        If the Termination Date is
                        between 180 and 364 days
                        after the Grant Date, then
...................................................................................
          
 
           the number of shares
           accelerated shall equal the
           product of the total number of
           shares of Restricted Stock
           multiplied by a fraction, the
           numerator of which shall equal
           the number of days worked
           between the Grant Date and the
           Termination Date, and the
           denominator of which shall
           equal 365 (provided in no event
           shall such number of shares be
           less than 50% of the total
           number of shares of Restricted
           Stock).
 
                         If the Termination  Date is
                        365 days or more after the
                        Grant Date, then
...................................................................................................
         
 
          100% of the shares shall accelerate.

 
 
 
2.3           For purposes of Section 2.2, the following terms shall have the
following meanings:


(a)           “Cause” shall mean


(i)           conviction of a felony;


(ii)           habitual intoxication during working hours;


(iii)           habitual abuse of or addiction to a controlled dangerous
substance; or


(iv)           the willful and continued failure of the Award Recipient to
perform substantially the Award Recipient’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness or
the Award Recipient’s termination of employment for Good Reason) for a period of
10 days after a written demand for substantial performance is delivered to the
Award Recipient by the Board.


(b)           “Good Reason” shall mean either of the following acts of the
Company unless the Award Recipient shall otherwise expressly agree in writing:


(i)           Any directive requiring the Award Recipient to be based at any
office or location other than the office or location at which the Award
Recipient is based on the date immediately preceding the consummation of the
Merger, excluding temporary assignments requested from time to time to support
the integration of the business and operations of Embarq Corporation with those
of the Company in connection with the Merger; or


(ii)           Any reduction in the Award Recipient’s salary.


3.

TERMINATION OF EMPLOYMENT


All unvested Restricted Stock shall automatically terminate and be forfeited if
the employment of the Award Recipient terminates for any reason, unless and to
the extent otherwise provided in Section 2.2.
 
4.
FORFEITURE OF AWARD
 
4.1           If, at any time during the Award Recipient’s employment by the
Company or within 18 months after termination of employment, the Award Recipient
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including but not
limited to:  (a) conduct relating to the Award Recipient’s employment for which
either criminal or civil penalties against the Award Recipient may be sought,
(b) conduct or activity that results in termination of the Award Recipient’s
employment for cause, (c) violation of the Company’s policies, including,
without limitation, the Company’s insider trading policy and corporate
compliance program, (d) accepting employment with, acquiring a 5% or more equity
or participation interest in, serving as a consultant, advisor, director or
agent of, directly or indirectly soliciting or recruiting any employee of the
Company who was employed at any time during the Award Recipient’s tenure with
the Company, or otherwise assisting in any other capacity or manner any company
or enterprise that is directly or indirectly in competition with or acting
against the interests of the Company or any of its lines of business (a
“competitor”), except for (A) any isolated, sporadic accommodation or assistance
provided to a competitor, at its request, by the Award Recipient during the
Award Recipient’s tenure with the Company, but only if provided in the good
faith and reasonable belief that such action would benefit the Company by
promoting good business relations with the competitor and would not harm the
Company’s interests in any substantial manner or (B) any other service or
assistance that is provided at the request or with the written permission of the
Company, (e) disclosing or misusing any confidential information or material
concerning the Company, (f) engaging in, promoting, assisting or otherwise
participating in a hostile takeover attempt of the Company or any other
transaction or proxy contest that could reasonably be expected to result in a
Change of Control (as defined in the Plan) not approved by the CenturyTel Board
of Directors or (g) making any statement or disclosing any information to any
customers, suppliers, lessors, lessees, licensors, licensees, regulators,
employees or others with whom the Company engages in business that is defamatory
or derogatory with respect to the business, operations, technology, management,
or other employees of the Company, or taking any other action that could
reasonably be expected to injure the Company in its business relationships with
any of the foregoing parties or result in any other detrimental effect on the
Company, then the award of Restricted Stock granted hereunder shall
automatically terminate and be forfeited effective on the date on which the
Award Recipient engages in such activity and (i) all shares of Common Stock
acquired by the Award Recipient pursuant to this Agreement (or other securities
into which such shares have been converted or exchanged) shall be returned to
the Company or, if no longer held by the Award Recipient, the Award Recipient
shall pay to the Company, without interest, all cash, securities or other assets
received by the Award Recipient upon the sale or transfer of such stock or
securities, and (ii) all unvested shares of Restricted Stock shall be forfeited.
 
4.2           If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay).  Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.


                4.3           The Award Recipient may be released from the Award
Recipient’s obligations under Sections 4.1 and 4.2 above only if the chief
executive officer of CenturyTel determines in his sole discretion that such
action is in the best interests of the Company.
 
5.
STOCK CERTIFICATES


 
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyTel until the lapse of restrictions under the terms hereof.  Upon the
lapse of restrictions on shares of Restricted Stock, CenturyTel may, in its
discretion, issue the vested shares of Restricted Stock (either through
book-entry issuances or delivery of a stock certificate) in the name of the
Award Recipient or his or her nominee, subject to the other terms and conditions
hereof, including those governing any withholdings of shares under Section 6
below.  Upon receipt of any such stock certificate, the Award Recipient is free
to hold or dispose of the shares represented by such certificate, subject to (i)
applicable securities laws, (ii) CenturyTel’s insider trading policy, and (iii)
any applicable stock retention policies that CenturyTel may adopt in the future.
 
6.
WITHHOLDING TAXES


At the time that all or any portion of the Restricted Stock vests, the Award
Recipient must deliver to CenturyTel the amount of income tax withholding
required by law.  Unless otherwise directed in writing by CenturyTel, the Award
Recipient hereby agrees to fully satisfy this tax withholding obligation by
requesting CenturyTel to withhold from the shares the Award Recipient otherwise
would receive hereunder shares of Common Stock having a value equal to the
minimum amount required to be withheld (as determined under the Plan); provided,
however, that to prevent the issuance of fractional shares and the
under-withholding of taxes, the Award Recipient agrees that the number of shares
withheld shall be rounded up to the next whole number of shares.


7.
ADDITIONAL CONDITIONS


                Anything in this Agreement to the contrary notwithstanding, if,
at any time prior to the vesting of the Restricted Stock in accordance with
Section 1 or 2 hereof, CenturyTel further determines, in its sole discretion,
that the listing, registration or qualification (or any updating of any such
document) of the shares of Common Stock issuable pursuant hereto is necessary on
any securities exchange or under any federal or state securities or blue sky
law, or that the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with the issuance of
shares of Common Stock pursuant thereto, or the removal of any restrictions
imposed on such shares, such shares of Common Stock shall not be issued, in
whole or in part, or the restrictions thereon removed, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to CenturyTel.  CenturyTel agrees
to use commercially reasonable efforts to issue all shares of Common Stock
issuable hereunder on the terms provided herein.
 
8.
NO CONTRACT OF EMPLOYMENT INTENDED


Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.


9.
BINDING EFFECT


Upon being duly executed and delivered by CenturyTel and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors.  Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.


10.
INCONSISTENT PROVISIONS


                The shares of Restricted Stock granted hereby are subject to the
terms, conditions, restrictions and other provisions of the Plan as fully as if
all such provisions were set forth in their entirety in this Agreement.  If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control, except that the provisions of Section 2.2(b) of this
Agreement shall prevail over any contrary provisions in the Plan.  The Award
Recipient acknowledges receipt from CenturyTel of a copy of the Plan and a
prospectus summarizing the Plan and further acknowledges that the Award
Recipient was advised to review such materials prior to entering into this
Agreement.  The Award Recipient waives the right to claim that the provisions of
the Plan are not binding upon the Award Recipient and the Award Recipient’s
heirs, executors, administrators, legal representatives and successors.
 
11.

ATTORNEYS’ FEES AND EXPENSES


Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).


12.
GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.


13.
SEVERABILITY


If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyTel
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by
law.  Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.


14.
ENTIRE AGREEMENT; MODIFICATION


The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto.  Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 

 
CenturyTel, Inc.
 
 
By:  _________________________________
 
                                 Glen F. Post, III
 
           Chairman and Chief Executive Officer
                 
______________________________________
 
                                    {Insert name}
 
                                Award Recipient